Name: Commission Regulation (EC) No 1131/2008 of 14 November 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  organisation of transport
 Date Published: nan

 15.11.2008 EN Official Journal of the European Union L 306/47 COMMISSION REGULATION (EC) No 1131/2008 of 14 November 2008 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) Regulation (EC) No 474/2006 should therefore be amended accordingly. (7) Following information resulting from SAFA ramp checks carried out on aircraft of certain Community air carriers, as well as area specific inspections and audits carried out by their national aviation authorities, the following carriers have been subject to enforcement measures by their national authorities with responsibility for oversight: the competent authorities of Germany having been satisfied by corrective measures implemented by the carrier MSR Flug Charter GmbH decided nevertheless to suspend on 31 October 2008 its operating license after this carrier filed for bankruptcy and the potentially ensuing difficulties to respect safety requirements; the competent authorities of Portugal suspended on 10 October 2008 the AOC of the carrier Luzair, pending its recertification in full compliance with the applicable Community rules; the competent authorities of Spain initiated on 28 October 2008 the procedure for suspension of the AOC of the carrier Bravo Airlines; the competent authorities of Greece suspended on 24 October 2008 for three months the AOC of the carrier Hellenic Imperial Airways. The latter requested to make presentations to the Air Safety Committee and did so on 3 November 2008. (8) Following the adoption of Regulation (EC) No 715/2008, the Commission has received new information confirming the existence of systemic safety deficiencies within INAVIC. On 1 October 2008 ICAO published the final report of its audit on Angola conducted from 26 November to 5 December 2007 in the framework of its Universal Safety Oversight Audit Programme (USOAP). This report contains also the comments of the audited authority, as well as the corrective actions submitted to ICAO to resolve the findings. The number of findings in the relevant areas covered by Annexes to the Chicago Convention No 1, 6, 8 and 13 are forty-six (46). These findings indicate a high level of lack of effective implementation of the Standard and Recommended Practices (SARPs) of ICAO in all eight critical elements of a safety oversight system. In particular, the critical elements with more than 80 % lack of implementation are primary aviation legislation (84 %), specific operating regulations (89 %), qualification and training of technical staff (81 %), licensing and certification obligations (81 %), surveillance obligations (80 %) and resolution of safety concerns (100 %). Furthermore, there is significant safety concern expressed by ICAO in the area of aircraft operations certification and supervision, as to whether, even after the submission of a corrective action plan and actions implemented by INAVIC, air operators conducting international operations can demonstrate meeting the regulations set forth by INAVIC to meet ICAO Annex 6 provision. At the date of publication of the report, 50 % of the corrective actions should have been implemented. (9) This situation confirms the report of the team of experts of the Commission and the Member States which conducted a fact-finding mission to Angola from 18 to 22 February 2008. Indeed, the USOAP audit report confirms that currently all carriers of Angola have AOCs which do not comply with Annex 6 of the Chicago Convention. The completion of the certification of these carriers is not foreseen, according to the corrective action plan submitted to ICAO, before 31 May 2009. (10) The Commission addressed a letter on 6 October 2008 to the competent authorities of Angola in accordance with Article 7 of Regulation (EC) No 2111/2005, whereby these authorities and each of the airlines certified in Angola were given the opportunity of consulting the relevant documentation before a decision is reached. In addition, each of these airlines was also invited at the same time to submit written comments and/or to make an oral presentation to the Commission and to the Air Safety Committee. (11) The Commission acknowledges the efforts made by INAVIC towards progressively implementing the corrective actions proposed to ICAO. However, until evidence of satisfactory completion of the corrective action plan, in particular as regards the recertification of the air carriers in full compliance with Annex 6 of the Chicago Convention, the Commission, on the basis of the common criteria, considers that all air carriers certified in Angola should be subject to an operating ban and therefore included in Annex A. The Commission shall consult the authorities of Angola on this matter without delay. (12) There is verified evidence of insufficient ability of the authorities responsible for the oversight of air carriers certified in the in the Kingdom of Cambodia to address safety deficiencies, as showed by the USOAP audit conducted by ICAO in November-December 2007, which reported a large number of non-compliances with international standards. In addition, ICAO communicated to all contracting parties the existence of significant safety concerns with regards to the capability of the civil aviation authorities of Cambodia to carry out their air safety oversight responsibilities. Consequently, as envisaged in recital 35 of Regulation (EC) No 715/2008, the Commission invited on 3 October 2008 the competent authorities of Cambodia (SSCA) and all carriers certified in Cambodia to timely provide all relevant information regarding the implementation of corrective actions addressing the safety deficiencies identified by ICAO, and in particular the recertification of airlines. (13) SSCA has informed the Commission that it has revoked the AOCs of the following air carriers: Sarika Air Services, Royal Air Services, Royal Khmer Airlines and Imtrec Aviation. In addition, the AOC of PMT Air has been suspended until 12 April 2009 due to non-compliance with Cambodian Civil Aviation Regulations. (14) However, safety concerns remain regarding Siem Reap Airways International. The AOC of this carrier has been continued without any geographical limitation whilst evidence was obtained that the operator does not comply with Cambodian Civil Aviation Regulations and does not meet ICAO requirements. Therefore, on the basis of the common criteria, it is assessed that this carrier should be subject to an operating ban and therefore included in Annex A. The Commission is ready to provide technical assistance to the competent authorities of the Kingdom of Cambodia and will review at the next Air Safety Committee the safety situation of this carrier on the basis of any documentation submitted by the competent authorities of the Kingdom of Cambodia. (15) There is verified evidence of serious safety deficiencies on the part of all air carriers certified in the Republic of Philippines and of the insufficient ability of the authorities responsible for the oversight of air carriers certified in the in the Philippines to address safety deficiencies,, as showed by the continuation of the downgrading of the country's safety rating to category two by the U.S. Department of Transportations Federal Aviation Administration (FAA) in the framework of its IASA programme, indicating that that the Republic of Philippines fails to comply with international safety standards set by ICAO. (16) The Competent Authorities of the Philippines have however presented to the Commission on 13 October 2008 a detailed corrective action plan to redress the safety situation of the country's civil aviation, so that, when completed, the Philippines can demonstrate sustainable compliance with ICAO standards both in the State oversight system and in the operations of air carriers licensed by these authorities. According to that plan, approximately half of the corrective actions are to be completed by 31 December 2008, the remaining ones by 31 March 2009. (17) In the framework of the USOAP, the competent authorities of Philippines have requested ICAO to delay its comprehensive inspection of their national Air Transportation Office, previously scheduled for November 2008, until October 2009. (18) The European Commission intends to carry out, with the assistance of the Member States, a safety assessment of the competent authorities of the Philippines, including the verification of the implementation of the above-mentioned corrective actions plan, early 2009, to be able to decide the appropriate course of action at a next Air Safety Committee meeting. (19) The competent authorities of Equatorial Guinea have provided the Commission with information that they have granted AOCs to the following air carriers: EGAMS and Star Equatorial Airlines. Since the said authorities have shown a lack of ability to carry out adequate safety oversight of the carriers certified by them, these two carriers should be equally included in Annex A. (20) The authorities of the Kyrgyz Republic have provided the Commission with evidence of the withdrawal of the AOCs of the following air carriers: Asia Alpha Airways, Artik Avia, Esen Air, Kyrgyzstan Airlines, and Osh Avia. Since these carriers have consequently ceased their activities, they should be withdrawn from Annex A. (21) The competent authorities of Sierra Leone have provided the Commission with evidence of the cancellation of the AOC of the air carrier Bellview Airlines (SL). Since this carrier has ceased its activities, it should be withdrawn from Annex A. (22) Following the adoption of Regulation (EC) No 715/2008, the Commission received information from the competent authorities of the Republic of Yemen as well as the carrier Yemenia that the corrective actions plan was discussed and reviews with Airbus, which had carried out audits of the company in the area of maintenance and operations. The Commission received on 17 September 2008 the results of these discussions. (23) The Commission has been following closely the safety performance of the carrier and considers that the results of ramp checks performed on aircraft operated by Yemenia into the Community since the adoption of Regulation (EC) No 715/2008, reveal that the company has been implementing its corrective action plan in the area of maintenance and operational discipline in a sustainable manner to avoid the recurrence of significant safety deficiencies. Following ramp checks of aircraft of Yemenia which included findings indicating serious non-compliances, the Commission heard the carrier on 15 October, where it received documentation demonstrating that the carrier reacted appropriately and in a timely manner to resolve the findings in a sustainable manner. Therefore, the Commission considers that, on the basis of this information, no further action is needed. Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft this carrier pursuant to Regulation (EC) No 351/2008. (24) The carrier Nouvelle Air Affaires Gabon requested to make a presentation to the Air Safety Committee and was heard on 3 November 2008. The Commission took note that this airline has undertook a reorganisation and has initiated a series of remedial actions in order to demonstrate, ultimately, compliance with international aviation safety standards. However, the carrier has not submitted documented evidence that the remedial action plan has been approved by the competent authorities of Gabon and verified as implemented. (25) Regarding the exercise of safety oversight of this carrier, the competent authorities of Gabon have not provided evidence that the oversight activities with regard to aircraft operations are carried out in conformity with international standards nor that the measures referred to in recital (15) of Regulation (EC) No 715/2008 have been implemented for this carrier. On 5 November 2008 the competent authorities of Gabon transmitted information regarding the exercise of oversight activities on certain carriers certified in Gabon. This information did not contain any evidence regarding oversight in the area of aircraft operations. (26) As a consequence, on the basis of the common criteria, the Commission considers that, at this stage, the carrier cannot be withdrawn from Annex A of the Community list. (27) Following the adoption of Regulation (EC) No 715/2008, the competent authorities of Ukraine transmitted to the Commission on 14 August 2008 the carrier's new AOC valid as of 4 August 2008, informing that after inspecting the carrier in June and July 2008 they decided to remove all previous restrictions and to authorize the addition of the following aircraft into the AOC of the carrier: five IL-76 with registration marks UR-UCC, UR-UCA, UR-UCT, UR-UCU, UR-UCO; one AN-12 with registration marks UR-UCN; and two AN-26 with registration marks UR-UDM and UR-UDS. Also, according to the new AOC of the carrier, the following aircraft were removed due to non-compliance with international safety standards: four IL-76 with registration marks UR-UCD, UR-UCH, UR-UCQ, UR-UCW; one AN-26 with registration marks UR-UCP; and one TU-154-B2 with registration marks UR-UCZ. The competent authorities of Austria informed on 31 October the competent authorities of Ukraine that they considered that the findings raised during SAFA ramp checks in 2007 and 2008 on the AN-12 aircraft of the carrier with registration UR-UCK as closed. The aircraft was removed from the AOC of the company. (28) The carrier requested to make presentations to the Air Safety Committee and was heard on 3 November 2008. At the meeting of the Air Safety Committee, the competent authorities of Ukraine re-affirmed that the previous non-compliance of a number of aircraft, which had been hitherto restricted from operating by virtue of their decision of February 2008, was due to technological and economic decisions. However, these authorities did not explain how the carrier had overcome any previous technological or economic difficulties. Also, no information was submitted regarding the new situation of the carrier permitting to ascertain that any remedial action taken to resolve the safety deficiencies of its entire fleet was capable of providing sustainable solutions. (29) The Commission acknowledges the efforts made by the carrier to put in place remedial actions to resolve all identified safety deficiencies. However, in absence of evidence from the competent authorities of Ukraine regarding the verification of the implementation of the corrective measures and the effectiveness of such actions to resolve the detected safety in a sustainable manner, the Commission considers that, at this stage, on the basis of the common criteria, the carrier cannot be withdrawn from Annex A of the Community list. An on-site visit should be organised jointly by the Commission and the Member States before considering any modification of the operating ban imposed on the carrier. This has been accepted by the carrier and its authorities during the meeting of the Air Safety Committee. (30) The carrier informed the Commission on 15 October 2008 that it had completed a corrective action plan resolving all previously detected safety deficiencies and requested to make presentations to the Air Safety Committee. Ukrainian Mediterranean Airlines was heard on 3 November 2008. In its presentation the company the company made a more general reference to the economic impact it suffered during the time it has been included on Annex A and stated that its safety performance had improved by indicating that it has suffered a lower number of serious incidents in Ukraine since 2007 than other Ukrainian carriers. Also, it stated that its AOC had been renewed on 31 October 2008 after an audit by the competent authorities of Ukraine. The carrier presented evidence material of the approval by the Ukrainian State Aviation Administration dated 31 October 2008 of the implementation of its corrective action plan. (31) The competent authorities of Ukraine were invited on 24 October to transmit to the Commission the detailed verification of the implementation of corrective actions by Ukraine Mediterranean Airlines to enable the Commission and the Air Safety Committee to evaluate the appropriateness of these corrective actions. Also, they were invited to transmit information on the audits and inspections that these authorities had performed on this carrier with regard to its AOC and compliance with the relevant ICAO standards and recommended practices. The Commission did not receive any such documentation from the competent authorities of Ukraine. (32) Therefore, since the authorities responsible for regulatory oversight of this carrier have not demonstrated that they have implemented and enforced the relevant safety standards, the Commission considers that it has not been given the necessary and sufficient evidence to assess the appropriateness of the corrective action plan to redress in a sustainable manner all safety deficiencies which led to the imposition of the operating ban in the Community by Regulation (EC) No 1043/2007 of 11 September 2007. (33) As a consequence, on the basis of the common criteria, it is assessed that the carrier cannot at this stage be withdrawn from Annex A. An on-site visit should be organised jointly by the Commission and the Member States before considering any modification of the operating ban imposed on the carrier. This has been accepted by the carrier and its authorities during the meeting of the Air Safety Committee. (34) The Commission drew the attention of the competent authorities of Ukraine to the fact that, despite increased oversight activities of these authorities, monitoring of the performance of air carriers licensed in Ukraine kept showing disquieting results in ramp inspections. The competent authorities of Ukraine were invited to provide clarifications and to take the necessary measures, where appropriate. These authorities informed the Commission on 10 October about their oversight activities and enforcement measures on Ukrainian carriers. (35) As provided for in Regulation (EC) No 715/2008 the Commission has requested the competent authorities of Ukraine to submit a progress report on the implementation of the corrective action plan put in place to enhance and reinforce the exercise of aviation safety oversight in the Ukraine. The competent authorities of Ukraine submitted a progress report on the implementation of the corrective actions on 10 October 2008. This report shows an increase in oversight activities carried by the competent authorities of Ukraine affecting the number of aircraft inspections, AOC inspections and enforcement activities. However, it also shows that most of the actions which were due for September 2008 had to be postponed for the end of the year, including the adoption of the Aviation Code, and the corrective actions affecting aircraft operations. The Commission will verify the implementation of this action plan before the next meeting of the Air Safety Committee before proposing any further action. (36) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the Community list updated on 24 July 2008 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (37) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by Annex A to this Regulation. 2. Annex B is replaced by Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 373, 31.12.1991, p. 4. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO Unknown KOR Democratic People Republic of Korea (DPRK) AIR WEST CO. LTD 004/A AWZ Sudan ARIANA AFGHAN AIRLINES 009 AFG Afghanistan SIEM REAP AIRWAYS INTERNATIONAL AOC/013/00 SRH Cambodia SILVERBACK CARGO FREIGHTERS Unknown VRB Rwanda UKRAINE CARGO AIRWAYS 145 UKS Ukraine UKRAINIAN MEDITERRANEAN AIRLINES 164 UKM Ukraine VOLARE AVIATION ENTREPRISE 143 VRE Ukraine All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, including, Angola AEROJET Unknown Unknown Angola AIR26 Unknown Unknown Angola AIR GEMINI 02/2008 Unknown Angola AIR GICANGO Unknown Unknown Angola AIR JET Unknown Unknown Angola AIR NAVE Unknown Unknown Angola ALADA Unknown Unknown Angola ANGOLA AIR SERVICES Unknown Unknown Angola DIEXIM Unknown Unknown Angola GIRA GLOBO Unknown Unknown Angola HELIANG Unknown Unknown Angola HELIMALONGO 11/2008 Unknown Angola MAVEWA Unknown Unknown Angola RUI & CONCEICAO Unknown Unknown Angola SAL Unknown Unknown Angola SONAIR 14/2008 Unknown Angola TAAG ANGOLA AIRLINES 001 DTA Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER SPRL 409/CAB/MIN/TC/0005/2007 Unknown Democratic Republic of Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 Unknown Democratic Republic of Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 Unknown Democratic Republic of Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 Unknown Democratic Republic of Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/0118/2006 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES S.P.R.L. 409/CAB/MIN/TC/0107/2006 Unknown Democratic Republic of Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/0109/2006 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 Unknown Democratic Republic of Congo (RDC) BUSINESS AVIATION S.P.R.L. 409/CAB/MIN/TC/0117/2006 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TC/0111/2006 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TC/0054/2006 Unknown Democratic Republic of Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 Unknown Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 Unknown Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/0008/2007 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 Unknown Democratic Republic of Congo (RDC) GALAXY INCORPORATION 409/CAB/MIN/TC/0078/2006 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TC/0023/2005 Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TC/0108/2006 ALX Democratic Republic of Congo (RDC) I.T.A.B.  INTERNATIONAL TRANS AIR BUSINESS 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 Unknown Democratic Republic of Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 Unknown Democratic Republic of Congo (RDC) LIGNES AERIENNES CONGOLAISES Ministerial signature (ordonnance 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/0113/2006 Unknown Democratic Republic of Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TC/0007/2007 Unknown Democratic Republic of Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 Unknown Democratic Republic of Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TC/0004/2007 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/0115/2006 Unknown Democratic Republic of Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 Unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 Unknown Democratic Republic of Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO 409/CAB/MIN/TC/0055/2006 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICE 409/CAB/MIN/TC/0110/2006 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TC/0116/2006 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TC/0046/2006 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea CRONOS AIRLINES unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL unknown CEL Equatorial Guinea EGAMS unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, including, Indonesia AIR PACIFIC UTAMA 135-020 Unknown Indonesia AIRFAST INDONESIA 135-002 AFE Indonesia ASCO NUSA AIR TRANSPORT 135-022 Unknown Indonesia ASI PUDJIASTUTI 135-028 Unknown Indonesia ATLAS DELTASATYA 135-023 Unknown Indonesia AVIASTAR MANDIRI 135-029 Unknown Indonesia BALAI KALIBRASI FASITAS PENERBANGAN 135-031 Unknown Indonesia DABI AIR NUSANTARA 135-030 Unknown Indonesia DERAYA AIR TAXI 135-013 DRY Indonesia DERAZONA AIR SERVICE 135-010 Unknown Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Indonesia EASTINDO 135-038 Unknown Indonesia EKSPRES TRANSPORTASI ANTAR BENUA 135-032 Unknown Indonesia GARUDA INDONESIA 121-001 GIA Indonesia GATARI AIR SERVICE 135-018 GHS Indonesia HELIZONA 135-003 Unknown Indonesia INDONESIA AIR ASIA 121-009 AWQ Indonesia INDONESIA AIR TRANSPORT 135-017 IDA Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Indonesia KARTIKA AIRLINES 121-003 KAE Indonesia KURA-KURA AVIATION 135-016 Unknown Indonesia LION MENTARI ARILINES 121-010 LNI Indonesia LINUS AIRWAYS 121-029 Unknown Indonesia MANDALA AIRLINES 121-005 MDL Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Indonesia MEGANTARA AIRLINES 121-025 Unknown Indonesia MERPATI NUSANTARA 121-002 MNA Indonesia METRO BATAVIA 121-007 BTV Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Indonesia PELITA AIR SERVICE 121-008 PAS Indonesia PELITA AIR SERVICE 135-001 PAS Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Indonesia PURA WISATA BARUNA 135-025 Unknown Indonesia REPUBLIC EXPRES AIRLINES 121-040 RPH Indonesia RIAU AIRLINES 121-017 RIU Indonesia SAMPURNA AIR NUSANTARA 135-036 Unknown Indonesia SAYAP GARUDA INDAH 135-004 Unknown Indonesia SMAC 135-015 SMC Indonesia SRIWIJAYA AIR 121-035 SJY Indonesia SURVEI UDARA PENAS 135-006 Unknown Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Indonesia TRAVEL EXPRES AIRLINES 121-038 XAR Indonesia TRAVIRA UTAMA 135-009 Unknown Indonesia TRI MG INTRA AIRLINES 121-018 TMG Indonesia TRI MG INTRA AIRLINES 135-037 TMG Indonesia TRIGANA AIR SERVICE 121-006 TGN Indonesia WING ABADI NUSANTARA 121-012 WON Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including,  Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 Unknown Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic S GROUP AVIATION 6 Unknown Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 Unknown Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines and Afrijet, including, Republic of Gabon AIR SERVICES SA 0002/MTACCMDH/SGACC/DTA Unknown Republic of Gabon AIR TOURIST (ALLEGIANCE) 0026/MTACCMDH/SGACC/DTA NIL Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 0020/MTACCMDH/SGACC/DTA Unknown Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 0045/MTACCMDH/SGACC/DTA NVS Republic of Gabon SCD AVIATION 0022/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SKY GABON 0043/MTACCMDH/SGACC/DTA SKG Republic of Gabon SOLENTA AVIATION GABON 0023/MTACCMDH/SGACC/DTA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AFRIJET (2) 0027/MTAC/SGACC/DTA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 1 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ Republic of Gabon AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (3) 0040/MTAC/SGACC/DTA GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (3) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community.